DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
Status of the Claims
3.	This action is in response to papers filed 13 April 2022 in which claim 11 was amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
Claims 11-20 are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.

Claim Interpretation 
5.	The claims are subject to the following interpretation:
A.	Claim 11 (upon which claims 12-20 depend) recites “preparing the sample” but does not specifically require the sample to be prepared in the at least one sample preparation module.
B.	Claim 11 (upon which claims 12-20 depend) also recites “receiving the sample cartridge, holding the prepared sample.” As noted above “the prepared sample” was not required to be prepared in the at least one sample preparation module.  
C.	Claim 11 (upon which claims 12-20 depend) further recites sample processing modules configured to perform at least one testing process on “a” single prepared sample.  The recitation of “a” single prepared sample is not necessarily limited to the single sample recited in line 7 of claim 11.
D.	Thus, the claims encompass (among other embodiments):
I.	 Receiving a sample cartridge the sample preparation module without performing a sample preparation procedure:
II.	 Preparing the sample in a first one of the claimed sample processing modules: and
III.	Receiving a cartridge holding the prepared sample in a second one of the claimed sample processing  modules.
E.	It is further noted that paragraph 0044 of the instant specification specifically states that a “sample preparation” “process changes a physical characteristic of a sample prior to the assay(s).”
F.	 In addition, paragraph 0046 specifically states that a biological testing process includes “determining the presence/absence…of a particular analyte,” and thus encompasses merely detecting the particular analyte.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11-20 are indefinite in claim 11, which contains he recitation “the sample preparation module” in lines 5 and 6.  The recitations lacks antecedent basis in the previous recitation of “at least one sample preparation module.”
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 11-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al (U.S. Patent Application Publication No. US 2009/0130745 A1, published 21 May 2009), Kopp et al (U.S. Patent Application Publication No. US 2009/0227006 A1, published 10 September 2009), and  Petroff et al (U.S. Patent Application Publication No. US 2004/0157336 A1, published 12 August 2004).
Regarding claim 11, Williams et al teach methods for operating a sample processing apparatus, in the form of a system for extracting polynucleotides (Abstract) wherein the apparatus has its various components configured in a common housing (paragraph 0118).  Williams et al further teach the apparatus comprises modules each having independent functions (paragraph 0104), including a first sample preparation module that only prepares a sample by extracting the nucleic acids therefrom (paragraph 0008).  Because the apparatus is a preparatory apparatus (paragraph 0016), it would have been obvious to use an unprepared sample.  William et al also teach the cartridge processes multiple sample in sequence (paragraph 0305); thus, preparation is on a single sample at a time (i.e., in succession).  Williams et al further teach the prepared (i.e., extracted) sample is then transferred in a cartridge to a separate module which performs a biological testing process for with the sample was prepared; namely, the cartridge containing the extracted nucleic acids is inserted into a bay in a second module, wherein amplification of the prepared (i.e., extracted) nucleic acids is performed (paragraph 0008).  Because Williams et al teach the cartridges perform processing of samples in sequence (paragraph 0305),it would have been obvious that the Williams et al further teach the cartridges are removable from the bays (paragraph 0252), and that the methods have the added advantage of allowing high throughput that is done routinely at the point of care (paragraph 00005).  Thus, Williams et al teach the known techniques discussed above.
Williams et al do not teach  a sample processing modules can perform sample preparation and at least one biological testing process.
However, Kopp et al teach methods utilizing an apparatus comprising multiple modules (i.e., sample processing stations) which accept disposable devices (Abstract), which are analogous to the claimed cartridges.  Kopp et al further teach the apparatus comprises several sample processing modules (i.e., detection stations) and that processing stations are combined with sample preparation modules (i.e., stations; paragraph 0280).  Kopp et al also teach sample preparation modules (i.e., stations) include all required resources and means (paragraph 0262).  Thus, the combined processing and detection stations (i.e., modules) include all required resources and means for sample preparation result in the claimed sample processing modules (i.e., stations) capable of performing preparation on an unprepared sample and at least one biological testing process.  Kopp et la further teach the methods have the added advantage of being advantageous to the reliability and throughput of the apparatus (paragraph 0280).  Thus, Kopp et al teach the known techniques discussed 
Williams et al teach the modules are independently operable because they have independent functions and are neither directly connected nor directly communicate with each other (paragraph 0104).  Williams et al also teach the sample is in a cartridge, the cartridges are accepted into bays within modules, and that the prepared sample is in a cartridge inserted into the second module (e.g., paragraph 0008). 
Neither Williams nor Kopp et al explicitly teach the modules are removable.
However, Petroff et al teach methods utilizing an apparatus, in the form of a fluidics station, which comprises removable modules that receive removable cartridges (Abstract).   Each module receives cartridges (paragraph 0012), and each module is independently operable (paragraph 0083). Petroff et al further teach the methods have the added advantage of allowing rapid and efficient fluid related processing steps (paragraph 0007).  Thus, Petroff et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Williams et al, Kopp et al, and Petroff et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantages of 
A.	Allowing high throughput that is done routinely at the point of care as explicitly taught by Williams et al (paragraph 0005);
B.	 Being advantageous to the reliability and throughput of the apparatus as explicitly taught by Kopp et al (paragraph 0280); and
C.	allowing rapid and efficient fluid related processing steps as explicitly taught by Petroff et al (paragraph 0007).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of cited prior art predictably result in a reliable arrangement of processing modules.
	Regarding claim 12, the method of claim 11 is discussed above.  Williams et al teach sequencing nucleic acids (paragraph 0038), as do Petroff et al (paragraph 0004).
Regarding claim 13, the method of claim 11 is discussed above.  Williams et al teach detecting nucleic acids (i.e., polynucleotides; abstract), as do Kopp et al (Abstract) and Petroff et al (paragraph 0003).
Regarding claim 14, the method of claim 11 is discussed above.  Williams et al teach extraction of proteins (i.e., instead of nucleic acid targets) and their capture on affinity beads (paragraph 0638).  Petroff et al also teach assaying proteins (paragraph 0052).
Regarding claims 16 and 20, the method of claim 11 is discussed above.  Petroff et al teach detection of nucleic acids on an array (paragraph 0007) and the use of a plurality of different binding partners (i.e., oligonucleotides) on the array (paragraph 0049). Petroff et al also teach detection of multiple nucleic acid analytes (i.e., targets; paragraphs 0043).   Williams et al also teach microarray detection (paragraph 0638).  Thus, it would have been obvious to perform multiplex detection of two nucleic acids by hybridization to an array (i.e., claim 16), which is a solid support (i.e., claim 20).
Regarding claim 17, the method of claim 11 is discussed above.  Petroff et al also teach assaying protein targets (paragraph 0042), detecting a plurality of different targets on an array (paragraph 0043) , and that the probes on the array are different form each other (paragraph 0032).  Williams et al also teach extraction of proteins (i.e., instead of nucleic acid targets) and their capture on affinity beads (paragraph 0638), as well as microarray detection (paragraph 0638).  Thus, it would have been obvious to perform multiplex detection of proteins by hybridization to an array.
Regarding claim 18, the method of claim 11 is discussed above.  Petroff et al teach amplification (i.e., PCR; paragraph 0050) and detection of a nucleic acid analyte (i.e., targets; paragraphs 0043).  Williams et al also teach PCR amplification and detection (paragraph 0239), as well as PCR and detection in a single unit (i.e., bay; paragraph 0114).  Kopp et al also teach detection (i.e., analysis) of amplified nucleic acids in one proceeding (paragraph 0007).
	Regarding claim 19, the method of claim 1 is discussed above.  Williams et al teach sample lysis as a sample processing protocol (paragraph 0224), as do Kopp et al (paragraph 0007).

10.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al (U.S. Patent Application Publication No. US 2009/0130745 A1, published 21 May 2009), Kopp et al (U.S. Patent Application Publication No. US 2009/0227006 A1, published 10 September 2009), and  Petroff et al (U.S. Patent Application Publication No. US 2004/0157336 A1, published 12 August 2004) as applied to claim 11 above, and further in view of Trnovsky et al (U.S. Patent No. 6,586,176 B1, issued 1 July 2003).
	Regarding claim 15, the method of claim 11 is discussed above in Section 9.
	Kopp et al discuss genetic analysis (i.e., testing paragraph 0006), and Petroff et al teach detection of genes (i.e., gene expression monitoring; paragraph 0004).  Williams et al also teach genetic testing (paragraph 0102).
Neither Williams et al, Kopp et al, nor Petroff et al teach assessing copy number.
	However, Trnovsky et al teach determination of chromosomal copy number, which is useful in identifying some forms of cancer (column 8, lines 25-40).  Thus, Trnovsky et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Williams et al, Kopp et al, and Petroff et al in with the teachings of Trnovsky et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in an method having a module having the added advantage of being useful in identifying some forms of cancer explicitly taught by Trnovsky et al (column 8, lines 25-40).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Trnovsky et al could have been applied to the method of Williams et al, Kopp et al, and Petroff et al with predictable results because the known techniques of Trnovsky et al predictably result in a module useful for detecting cancer.

11.	Claims 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al (U.S. Patent Application Publication No. US 2009/0130745 A1, published 21 May 2009), Kopp et al (U.S. Patent Application Publication No. US 2009/0227006 A1, published 10 September 2009), and  Petroff et al (U.S. Patent Application Publication No. US 2004/0157336 A1, published 12 August 2004) as applied to claim 11 above, and further in view of Alfredsson et al (U.S. Patent Application Publication No. US 2009/0305392 A1 published 10 December 2009).
It is noted that while claims 14 and 17 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 14 and 17, the method of claim 11 is discussed above in Section 9.
Alfredsson et al teach methods utilizing a modular analysis apparatus, wherein sample vessels comprising sample solutions are transported between different units (paragraph 0046-0048), including modules for sample preparation (i.e., lysis; paragraphs 0046 and 0049) and modules for sample processing (paragraph 0046 and 0050).   
Alfredsson et al teach detecting (i.e., analyzing) an analyte (paragraph 0051), in the form of a protein (i.e., claim 14; paragraph 0001), as well as detection of a plurality of analytes from a sample by binding to a matrix (paragraphs 0011 and 0014), wherein the target is a protein (paragraph 0015).  Thus, it would have been obvious to perform multiplex detection of proteins by hybridization to an array (i.e., claim 17). 
Alfredsson et al also teach the methods have the added advantage of being applicable to medical diagnostics and forensic medicine (paragraph 0001).  Thus, Alfredsson et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the methods taught by Williams et al, Kopp et al, and Petroff et al in with the teachings of Alfredsson et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having a module having the added advantage of being applicable to medical diagnostics and forensic medicine as explicitly taught by Alfredsson et al (paragraph 0001).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Alfredsson et al could have been applied to the method of Williams et al, Kopp et al,  and Petroff et al with predictable results because the known techniques of Alfredsson et al predictably result in techniques useful for sample preparation and detection.
Response to Arguments
12.	Applicant's arguments filed 13 April 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on page 6 of the Remarks that the inventions are no patentably distinct because they are not mutually exclusive and that there is no undue search burden.
However, as noted in the previous Office Action and the Advisory Action mailed 11 April 2022, the inventions as claimed have materially different designs. Elected Invention II is designed to utilize an unprepared sample prepared in a first module and testing the sample in a second module capable of performing preparation on an unprepared sample and performing a biological testing process. In contrast, added Invention Ill is designed to prepare a sample in a first module with subsequent processing (i.e., not testing) in a second module that performs two types of processing, including that of the first module. Furthermore, as a result of this distinction, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Thus, since Applicant had received an action on the merits for the originally presented invention, Invention Il was constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21- 30 remain withdrawn from consideration as being directed to a non-elected invention.
B. 	In response to Applicant's arguments on pages 7-9 of the Remarks that a dedicated sample processing module allegedly increasing the lifespan of the apparatus, it is reiterated from the Final Office Action mailed 19 October 2021 that the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
C.	Applicant’s arguments on pages 9 refer to the amendments.  These arguments have been considered but are moot in view of the new rejections necessitated by the amendment
D.	Applicant argues on pages 9-10 of the Remarks that the citations of Williams et al that the modules operate together to produce a desired result or results means that the modules do not operate independently.
However, as noted in the citation (paragraph 0104) provided by Applicant and presented in the rejection above , Williams et al clearly teach the modules have “independent function,” and therefore clearly operate (i.e., function) independently,  The fact that the combination of all of the independent operations (e.g., processing, sequencing, etc.) produce a desired result does not negate the fact that the result(s) is/are produced by the independent operation of each of the modules.
E.	In response to Applicant’s argument on page 10 of the Remarks that Williams et al do not teach heterogeneous processing modules, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Williams et al that each component may be duplicated “[i]n one such configuration” encompasses alternate embodiments wherein the components are not duplicated, and thus are heterogeneous.
   In addition, it is noted that the features upon which Applicant relies (i.e., “heterogeneous” modules) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
F.	Page 11 of the Remarks argues that Figures 3B and 4 of Williams are incompatible with the system of the claimed methods.
   However, the features upon which Applicant relies (i.e., a “system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Further, paragraphs 0022-0023 and 00125  of Williams et al clearly describe the cited Figures as “exemplary,” and therefore are non-limiting.
G.	Applicant’s remaining arguments either rely on alleged deficiencies discussed above or are moot in view of the new rejections necessitated by the amendments.
Conclusion
13.	No claim is allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634


/Robert T. Crow/Primary Examiner, Art Unit 1634